On Petition for Rehearing.

Per Curiam.
On petition for rehearing counsel for appellant strenuously urge that the system of shorthand now employed in'making notes of the proceedings in court renders it unnecessary to rely upon the fugitive recollection of the parties to an action, as to what may actually have occurred *432at a trial with respect to those matters which only become a part of the record by virtue of being incorporated in a bill of exceptions, and therefore the reason for a strict rule regarding amendments of the character under consideration no longer exists.
• The difference in the method of keeping notes of court proceedings from that formerly in vogue has not changed the principle controlling the determination of the question presented. Except for the purpose of permitting admissible amendments, the court or judge loses authority or jurisdiction to add to, or- change, a bill of exceptions after the time has elapsed within which it must be tendered. First Nat. Bank v. Wilder, 100 Fed. Rep. 223; Mich. Bank v. Eldred, 143 U. S. 293 ; Honey v. Chicago Ry. Co., 82 Fed. Rep. 773; Rollins v. Board of Gunnison Co., 78 Fed. 741; Case v. Hall, 94 Fed. Rep. 300.

Petition for rehearing denied.